AMENDED AND RESTATED PLEDGE AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of December 21, 2001, is
made among MEMC ELECTRONIC MATERIALS, INC., a Delaware corporation ("Borrower"),
each subsidiary of the Borrower listed on Schedule I hereto (each such
subsidiary individually a "Subsidiary Pledgor" and collectively, the "Subsidiary
Pledgors"; the Borrower and the Subsidiary Pledgors are referred to herein
individually as a "Pledgor" and collectively as the "Pledgors") and CITICORP
USA, INC., as collateral agent (in such capacity, the "Collateral Agent") for
the Secured Parties (as defined in the Amended and Restated Security Agreement).
Unless the context otherwise requires, all capitalized terms used but not
defined herein shall have the meanings set forth in the Reimbursement Agreement.

W I T N E S S E T H

:



WHEREAS, the Pledgors and the Collateral Agent are parties to that certain
pledge agreement, dated as of November 13, 2001, pursuant to which the pledgors
agreed to pledge and grant to the Collateral Agent a security interest in the
Collateral to secure the Borrower's obligations under a revolving credit
agreement, dated as of November 13, 2001, among the Borrower, the lenders party
thereto, and Citicorp USA, Inc., as administrative agent and collateral agent.

WHEREAS, the Borrower, contemporaneously herewith, is entering into the
Revolving Credit Agreement, dated as of December 21, 2001(as such agreement may
be further amended, restated, modified or supplemented at any time and from time
to time hereafter, the "Revolving Credit Agreement"), with the lenders party
thereto (the "Lenders") and Citicorp USA, Inc. as administrative agent (in such
capacity, the "Administrative Agent"), pursuant to which the Lenders will
provide the Borrower with a revolving credit facility in an initial aggregate
amount not to exceed U.S. $150,000,000;

WHEREAS, contemporaneously herewith, the TPG Guarantor is entering into the TPG
Guaranty, the TCW Guarantors are entering into the TCW Guaranty and the GEI
Guarantors are entering into the GEI Guaranty (together with the TPG Guaranty
and the TCW Guaranty, the "Guaranty") each dated as of December 21, 2001 with
the Administrative Agent, pursuant to which the Fund Guarantors will guarantee
the obligations of the Borrower under the Revolving Credit Agreement;

WHEREAS, the Borrower is, contemporaneously herewith, entering into a
Reimbursement Agreement, dated as of December 21, 2001, with the Fund Guarantors
and the Collateral Agent, pursuant to which the Borrower agrees to reimburse the
Fund Guarantors for any and all payments made by the Fund Guarantors under the
Guaranty; and

WHEREAS, to induce the Fund Guarantors to enter into the Guaranty, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the Pledgors desires to pledge and grant to the Collateral
Agent, for the ratable benefit of the Secured Parties, the Pledged Interests (as
defined herein) in the Collateral to secure the obligations of the Borrower
under the Reimbursement Agreement;

NOW, THEREFORE, in consideration of the benefits accruing to the Grantors, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 Grant of Security Interest

The Borrower has agreed, upon the terms specified in the Reimbursement
Agreement, to reimburse the Fund Guarantors for any and all amounts paid by the
Fund Guarantors under the Guaranty. The Pledgors have agreed to guarantee, among
other things, all the obligations of the Borrower under the Reimbursement
Agreement. The willingness of the Fund Guarantors to deliver the Guaranty is
conditioned upon, among other things, the execution and delivery by the Pledgors
of an Amended and Restated Pledge Agreement in the form hereof to secure (a) the
due and punctual payment of (i) all Guarantee Amounts (as defined in the
Reimbursement Agreement) and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding)
thereon, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Reimbursement Parties to the Secured Parties under the Reimbursement
Agreement and the other Reimbursement Documents, (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Reimbursement Parties under or pursuant to the Reimbursement Agreement and the
other Reimbursement Documents, (c) unless otherwise agreed to in writing by the
applicable Fund Guarantor thereto, the due and punctual payment and performance
of all obligations of the Borrower or any other Reimbursement Party, monetary or
otherwise, under each Hedging Agreement entered into with a counterparty that
was a Fund Guarantor (or an Affiliate of a Fund Guarantor) at the time such
Hedging Agreement was entered into and (d) the due and punctual payment and
performance of all obligations in respect of overdrafts and related liabilities
owed to the Administrative Agent or any of its Affiliates and arising from
treasury, depositary and cash management services in connection with any
automated clearing house transfers of funds (all the monetary and other
obligations referred to in the preceding clauses (a) through (d) being referred
to collectively as the "Reimbursement Obligations").

Accordingly, the Pledgors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby
further agree as follows:

SECTION 1. Pledge. As security for the payment and performance, as the case may
be, in full of the Reimbursement Obligations, each Pledgor hereby pledges and
grants to the Collateral Agent, its successors and assigns, and hereby grants to
the Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest in all of such Pledgor's right, title and
interest in, to and under (a) the Equity Interests owned by it which are listed
on Schedule II hereto and any Equity Interests obtained in the future by such
Pledgor and the certificates representing all such Equity Interests (the
"Pledged Interests"); provided that the Pledged Interests shall not include
(i) more than 65% of the issued and outstanding voting stock of any Foreign
Subsidiary, (ii) the outstanding voting stock of MEMC Korea Company, MEMC Kulim
Electronic Materials, Sdn. Bhd., MEMC Southwest Inc. and Taisil Electronic
Materials Corporation or (iii) to the extent that applicable law requires that a
Subsidiary of such Pledgor issue directors' qualifying shares, such qualifying
shares; (b)(i) the debt securities owned by it which are listed opposite the
name of such Pledgor on Schedule II hereto, (ii) any debt securities in the
future issued to such Pledgor and (iii) the promissory notes and any other
instruments evidencing such debt securities (the "Pledged Debt Securities");
(c) all other property that may be delivered to and held by the Collateral Agent
pursuant to the terms hereof; (d) subject to Section 5, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed, in respect of, in
exchange for or upon the conversion of the securities referred to in clauses (a)
and (b) above; (e) subject to Section 5, all rights and privileges of such
Pledgor with respect to the securities and other property referred to in
clauses (a), (b), (c) and (d) above; and (f) all proceeds of any of the
foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the "Collateral"). Upon delivery to the Collateral
Agent, (a) any Pledged Interests, any Pledged Debt Securities or any stock
certificates, notes or other securities now or hereafter included in the
Collateral (the "Pledged Securities") shall be accompanied by stock powers duly
executed in blank or other instruments of transfer satisfactory to the
Collateral Agent and by such other instruments and documents as the Collateral
Agent may reasonably request and (b) all other property comprising part of the
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Pledgor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the securities theretofore and
then being pledged hereunder, which schedule shall be attached hereto as
Schedule II and made a part hereof. Each schedule so delivered shall supersede
any prior schedules so delivered. The pledge of the Pledged Securities is
subject to the terms and conditions of that certain Option Agreement dated
September 21, 1998, as amended on September 22, 2000, September 25, 2001, and
October 25, 2001, among Tokuyama Corporation, Marubeni Corporation, Marubeni
America Corporation, the Borrower and MEMC Pasadena.

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 2. Delivery of the Collateral. (a) Each Pledgor agrees promptly to
deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities, and any and all certificates or other instruments or documents
representing the Collateral.

(b) Each Pledgor will cause any Indebtedness for borrowed money owed to the
Pledgor by any Person to be evidenced by a duly executed promissory note that is
pledged and delivered to the Collateral Agent pursuant to the terms thereof.

SECTION 3. Representations, Warranties and Covenants. Each Pledgor hereby
represents, warrants and covenants, as to itself and the Collateral pledged by
it hereunder, to and with the Collateral Agent that:

(a) the Pledged Interests represent that percentage as set forth on Schedule II
of the issued and outstanding shares of each class of the Equity Interests of
the issuer with respect thereto;

(b) except for the security interest granted hereunder, such Pledgor (i) is and
will at all times continue to be the direct owner, beneficially and of record,
of the Pledged Securities indicated on Schedule II, (ii) holds the same free and
clear of all Liens, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Collateral, other than pursuant hereto, and (iv) subject to Section 5,
will cause any and all Collateral, whether for value paid by such Pledgor or
otherwise, to be forthwith deposited with the Collateral Agent and pledged or
assigned hereunder;

(c) such Pledgor (i) has the power and authority to pledge the Collateral in the
manner hereby done or contemplated and (ii) will defend its title or interest
thereto or therein against any and all Liens (other than the Lien created by
this Agreement), however arising, of all Persons whomsoever;

(d) no consent of any other Person (including stockholders or creditors of any
Pledgor) and no consent or approval of any Governmental Authority or any
securities exchange was or is necessary to the validity of the pledge effected
hereby;


(e) by virtue of the execution and delivery by the Pledgors of this Agreement,
when the Pledged Securities, certificates or other documents representing or
evidencing the Collateral are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will have a valid and perfected first
lien upon and security interest in such Pledged Securities as security for the
payment and performance of the Reimbursement Obligations;

(f) the pledge effected hereby is effective to vest in the Collateral Agent, on
behalf of the Secured Parties, the rights of the Collateral Agent in the
Collateral as set forth herein;

(g) all of the Pledged Interests have been duly authorized and validly issued
and are fully paid and nonassessable;

(h) all information set forth herein relating to the Pledged Interests is
accurate and complete in all material respects as of the date hereof; and

(i) the pledge of the Pledged Interests pursuant to this Agreement does not
violate Regulation T, U or X of the Federal Reserve Board or any successor
thereto as of the date hereof.

SECTION 4. Registration in Nominee Name; Denominations. The Collateral Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the Pledgors,
endorsed or assigned in blank or in favor of the Collateral Agent. Each Pledgor
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. The Collateral Agent shall at all times have the right
to exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.

SECTION 5. Voting Rights; Dividends and Interest, etc. (a) Unless and until an
Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Reimbursement Agreement and the other Reimbursement Documents; provided,
however, that such Pledgor will not be entitled to exercise any such right if
the result thereof could materially and adversely affect the rights inuring to a
holder of the Pledged Securities or the rights and remedies of any of the
Secured Parties under this Agreement or the Reimbursement Agreement or any other
Reimbursement Document or the ability of the Secured Parties to exercise the
same.

(ii) The Collateral Agent shall execute and deliver to each Pledgor, or cause to
be executed and delivered to each Pledgor, all such proxies, powers of attorney
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above and to receive the
cash dividends it is entitled to receive pursuant to subparagraph (iii) below.

(iii) Each Pledgor shall be entitled to receive and retain any and all cash
dividends, interest and principal paid on the Pledged Securities to the extent
and only to the extent that such cash dividends, interest and principal are
permitted by, and otherwise paid in accordance with, the terms and conditions of
the Reimbursement Agreement, the other Reimbursement Documents and applicable
laws. All noncash dividends, interest and principal, and all dividends, interest
and principal paid or payable in cash or otherwise in connection with a partial
or total liquidation or dissolution, return of capital, capital surplus or
paid-in surplus, and all other distributions (other than distributions referred
to in the preceding sentence) made on or in respect of the Pledged Securities,
whether paid or payable in cash or otherwise, whether resulting from a
subdivision, combination or reclassification of the outstanding capital stock of
the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Collateral,
and, if received by any Pledgor, shall not be commingled by such Pledgor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent and
shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement).

(iv) With regard to the pledge of the shares of MEMC Electronic Materials S.p.A,
the Collateral Agent shall take all reasonable actions required by applicable
mandatory provisions of Italian law in order to enable the Pledgors to exercise
all the rights to which the Pledgors are entitled under this Section 5.

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to dividends, interest or principal that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) above shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
subject to the provisions of this paragraph (b) have the sole and exclusive
right and authority to receive and retain such dividends, interest or principal.
All dividends, interest or principal received by the Pledgor contrary to the
provisions of this Section 5 shall be held in trust for the benefit of the
Collateral Agent, shall be segregated from other property or funds of such
Pledgor and shall be forthwith delivered to the Collateral Agent upon demand in
the same form as so received (with any necessary endorsement). Any and all money
and other property paid over to or received by the Collateral Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Collateral Agent
in an account to be established by the Collateral Agent upon receipt of such
money or other property and shall be applied in accordance with the provisions
of Section 7. After all Events of Default have been cured or waived, the
Collateral Agent shall promptly repay to each Pledgor all cash dividends,
interest or principal (without interest), that such Pledgor would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) above and which
remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 5, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this Section 5,
shall cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to exercise
such voting and consensual rights and powers, provided that, unless otherwise
directed by the Fund Guarantors, the Collateral Agent shall have the right from
time to time following and during the continuance of an Event of Default to
permit the Pledgors to exercise such rights. After all Events of Default have
been cured or waived, each Pledgor will have the right to exercise the voting
and consensual rights and powers that it would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above.

SECTION 6. Remedies upon Default. Upon the occurrence and during the continuance
of an Event of Default, subject to applicable regulatory and legal requirements,
the Collateral Agent may sell the Collateral, or any part thereof, at public or
private sale or at any broker's board or on any securities exchange, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate. The Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of any
Pledgor, and, to the extent permitted by applicable law, the Pledgors hereby
waive all rights of redemption, stay, valuation and appraisal any Pledgor now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

The Collateral Agent shall give a Pledgor 10 days' prior written notice (which
each Pledgor agrees is a "reasonable authenticated notification of disposition"
within the meaning of Section 9-611 of the UCC (as defined in the Security
Agreement) of the Collateral Agent's intention to make any sale of such
Pledgor's Collateral. Such notice, in the case of a public sale, shall state the
time and place for such sale and, in the case of a sale at a broker's board or
on a securities exchange, shall state the board or exchange at which such sale
is to be made and the day on which the Collateral, or portion thereof, will
first be offered for sale at such board or exchange. Any such public sale shall
be held at such time or times within ordinary business hours and at such place
or places as the Collateral Agent may fix and state in the notice of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine. The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid in full by the purchaser or
purchasers thereof, but the Collateral Agent shall not incur any liability in
case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by applicable
law, private) sale made pursuant to this Section 6, any Secured Party may bid
for or purchase, free from any right of redemption, stay or appraisal on the
part of any Pledgor (all said rights being also hereby waived and released), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any Reimbursement Obligation then due and payable to it from
such Pledgor as a credit against the purchase price, and it may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to such Pledgor therefor. For purposes hereof, (a) a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof, (b) the Collateral Agent shall be free to carry out
such sale pursuant to such agreement and (c) such Pledgor shall not be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the
Reimbursement Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Collateral Agent may proceed by a
suit or suits at law or in equity to foreclose upon the Collateral and to sell
the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.

SECTION 7. Application of Proceeds of Sale. The Collateral Agent shall apply the
proceeds of any collection or sale of the Collateral, as well as any Collateral
consisting of cash, as follows:

FIRST, to the payment of all costs and reasonable expenses incurred by the
Collateral Agent (in its capacity as such hereunder or under any other
Reimbursement Document) in connection with such collection or sale or otherwise
in connection with this Agreement or any of the Reimbursement Obligations,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Collateral Agent
hereunder or under any other Reimbursement Document on behalf of any Pledgor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Reimbursement Document;

SECOND, to the payment in full of the Reimbursement Obligations and the
Revolving Credit Obligations in accordance with Section 5.04 of the
Intercreditor Agreement (the amounts so applied to be distributed among the
secured parties pro rata in accordance with the amounts of the Reimbursement
Obligations and/or Revolving Credit Obligations owed to them on the date of any
such distribution);

THIRD, to the payment in full of the Indenture Obligations outstanding; and

FOURTH, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

SECTION 8. Reimbursement of Collateral Agent.  (a)  Each Pledgor agrees to pay
upon demand to the Collateral Agent the amount of any and all reasonable
expenses, including the reasonable fees, other charges and disbursements of its
counsel and of any experts or agents, that the Collateral Agent may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder or (iv) the failure by such Pledgor to perform or
observe any of the provisions hereof.

(b) Without limitation of its indemnification obligations under the other
Reimbursement Documents, each Pledgor agrees to indemnify the Collateral Agent
and the Indemnitees (as defined in Section 8.11 of the Reimbursement Agreement)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
other charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Reimbursement Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations thereunder or the consummation of
the other transactions contemplated thereby or (ii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) Any amounts payable as provided hereunder shall be additional Reimbursement
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8 shall remain operative and in full force and effect regardless
of the termination of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Reimbursement Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Reimbursement Document or any investigation made by or on behalf of the
Collateral Agent or any other Secured Party. All amounts due under this
Section 8 shall be payable on written demand therefor and shall bear interest at
the rate specified in Section 2.10(c) of the Revolving Credit Agreement.

SECTION 9. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent's name or in the name of such Pledgor, to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral, to endorse checks, drafts,
orders and other instruments for the payment of money payable to the Pledgor
representing any interest or dividend or other distribution payable in respect
of the Collateral or any part thereof or on account thereof and to give full
discharge for the same, to settle, compromise, prosecute or defend any action,
claim or proceeding with respect thereto, and to sell, assign, endorse, pledge,
transfer and to make any agreement respecting, or otherwise deal with, the same;
provided, however, that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

SECTION 10. Waivers; Amendment.  (a)  No failure or delay of the Collateral
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the other Secured Parties under the other Reimbursement Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provisions of this Agreement or consent to any departure by any
Pledgor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Pledgor in any case shall entitle such Pledgor to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Collateral Agent and the Pledgor or Pledgors with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 8.09 of the Reimbursement Agreement.

SECTION 11. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the "Federal Securities Laws") with respect to any
disposition of the Pledged Securities permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Securities, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Securities could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Securities under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Securities, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Securities for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Securities or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale, in either case in accordance with a valid exemption from
registration under the Federal Securities Laws. Each Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Securities at a price
that the Collateral Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a single
purchaser were approached. The provisions of this Section 11 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Collateral Agent sells.

SECTION 12. Registration, etc. Each Pledgor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the Collateral
Agent desires to sell any of the Pledged Securities at a public sale, it will,
at any time and from time to time, upon the written request of the Collateral
Agent, use its reasonable best efforts to take or to cause the issuer of such
Pledged Securities to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Collateral Agent to permit the public sale of such Pledged Securities. Each
Pledgor further agrees to indemnify, defend and hold harmless the Collateral
Agent, each other Secured Party, any underwriter and their respective officers,
directors, affiliates and controlling Persons from and against all loss,
liability, expenses, costs of counsel (including, without limitation, reasonable
fees and expenses to the Collateral Agent of legal counsel), and claims
(including the costs of investigation) that they may incur insofar as such loss,
liability, expense or claim arises out of or is based upon any alleged untrue
statement of a material fact contained in any prospectus (or any amendment or
supplement thereto) or in any notification or offering circular, or arises out
of or is based upon any alleged omission to state a material fact required to be
stated therein or necessary to make the statements in any thereof not
misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Pledgor or the issuer of such Pledged Securities by the Collateral Agent or any
other Secured Party expressly for use therein. Each Pledgor further agrees, upon
such written request referred to above, to use its reasonable best efforts to
qualify, file or register, or cause the issuer of such Pledged Securities to
qualify, file or register, any of the Pledged Securities under the Blue Sky or
other securities laws of such states as may be requested by the Collateral Agent
and keep effective, or cause to be kept effective, all such qualifications,
filings or registrations. Each Pledgor will bear all costs and expenses of
carrying out its obligations under this Section 12. Each Pledgor acknowledges
that there is no adequate remedy at law for failure by it to comply with the
provisions of this Section 12 and that such failure would not be adequately
compensable in damages, and therefore agrees that its agreements contained in
this Section 12 may be specifically enforced.

SECTION 13. Intercreditor Agreement. Notwithstanding anything to the contrary
contained in this Agreement, all rights, obligations and remedies of the
Collateral Agent set forth in this Agreement and any other Security Documents
shall be subject to the provisions set forth in the Intercreditor Agreement.

SECTION 14. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Reimbursement
Agreement, any other Reimbursement Document, any agreement with respect to any
of the Reimbursement Obligations or any other agreement or instrument relating
to any of the foregoing, (b) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Reimbursement Obligations, or any
other amendment or waiver of or any consent to any departure from the
Reimbursement Agreement, any other Reimbursement Document or any other agreement
or instrument relating to any of the foregoing, (c) any exchange, release or
nonperfection of any other collateral, or any release or amendment or waiver of
or consent to or departure from any guaranty, for all or any of the
Reimbursement Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Pledgor in respect of
the Reimbursement Obligations or in respect of this Agreement (other than the
indefeasible payment in full of all the Reimbursement Obligations).

SECTION 15. Termination or Release. (a)  This Agreement and the security
interests granted hereby shall terminate when all the Reimbursement Obligations
have been indefeasibly paid in full and the Fund Guarantors have no further
obligations under the Guaranty.

(b) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Reimbursement Agreement to any Person that is not a Pledgor,
or, upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 8.09 of the
Reimbursement Agreement, the security interest in such Collateral shall be
automatically released.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) or Section 18, the Collateral Agent shall execute and deliver to any
Pledgor, at such Pledgor's expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 15 shall be without recourse to
or warranty by the Collateral Agent.

SECTION 16. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 8.03 of the Reimbursement Agreement.
All communications and notices hereunder to any Subsidiary Pledgor shall be
given to it at the address or telecopy number set forth on Schedule I, with a
copy to the Borrower.

SECTION 17. Further Assurances. Each Pledgor agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Collateral Agent may at any time reasonably
request in connection with the administration and enforcement of this Agreement
or with respect to the Collateral or any part thereof or in order better to
assure and confirm unto the Collateral Agent its rights and remedies hereunder.

SECTION 18. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor that are contained in
this Agreement shall bind and inure to the benefit of its successors and
assigns. This Agreement shall become effective as to any Pledgor when a
counterpart hereof executed on behalf of such Pledgor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such
Pledgor and the Collateral Agent and their respective successors and assigns,
and shall inure to the benefit of such Pledgor, the Collateral Agent and the
other Secured Parties, and their respective successors and assigns, except that
no Pledgor shall have the right to assign its rights hereunder or any interest
herein or in the Collateral (and any such attempted assignment shall be void),
except as expressly contemplated by this Agreement or the other Reimbursement
Documents. In the event that a Pledgor ceases to be a Subsidiary pursuant to a
transaction permitted under the Reimbursement Documents, such Pledgor shall be
released from its obligations under this Agreement without further action. This
Agreement shall be construed as a separate agreement with respect to each
Pledgor and may be amended, modified, supplemented, waived or released with
respect to any Pledgor without the approval of any other Pledgor and without
affecting the obligations of any other Pledgor hereunder.

SECTION 19. Survival of Agreement; Severability.  (a)  All covenants,
agreements, representations and warranties made by each Pledgor herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Reimbursement Document shall be
considered to have been relied upon by the Collateral Agent and the other
Secured Parties and shall survive the making of the Guaranty by the Fund
Guarantors regardless of any investigation made by the Secured Parties or on
their behalf, and shall continue in full force and effect as long as any
Reimbursement Obligation remains unpaid and as long as the Commitments have not
been terminated.

(b) In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 20. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 21. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute a single contract, and shall become effective
as provided in Section 18. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 22. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Reimbursement Agreement shall be applicable to this
Agreement. Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting this Agreement.

SECTION 23. Jurisdiction; Consent to Service of Process.  (a)  Each Pledgor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Reimbursement Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that, to the extent permitted by applicable law, all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Collateral Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Reimbursement Documents against any
Pledgor or its properties in the courts of any jurisdiction.

(b) Each Pledgor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Reimbursement Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 16. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 24. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 25. Limitation on Security Interest. Anything contained in this
Agreement to the contrary notwithstanding, the obligation hereunder secured by
each Subsidiary Pledgor shall be limited to a maximum aggregate amount equal to
the greatest amount that would not render such Subsidiary Pledgor's secured
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state law (collectively, the "Fraudulent Transfer
Laws"), in each case after giving effect to all liabilities of such Subsidiary
Pledgor, contingent or otherwise, that would be taken into account in
determining whether the incurrence of the obligation would constitute a
fraudulent conveyance under the Fraudulent Transfer Laws and after giving
effect, both in determining such Subsidiary Pledgor's probable debt hereunder
and in determining its assets, to the existence of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights of such Subsidiary
Pledgor pursuant to (a) applicable law or (b) any agreement, including the
Indemnity, Subrogation and Contribution Agreement.

SECTION 26. Additional Pledgors. Pursuant to Section 5.10 of the Reimbursement
Agreement, each Subsidiary Reimbursement Party that was not in existence or not
a Subsidiary Reimbursement Party on the date of the Reimbursement Agreement is
required to enter into this Agreement as a Subsidiary Pledgor upon becoming a
Subsidiary Reimbursement Party. Upon execution and delivery by the Collateral
Agent and a Subsidiary of an instrument in the form of Annex 1, such Subsidiary
shall become a Subsidiary Pledgor hereunder with the same force and effect as if
originally named as a Subsidiary Pledgor herein. The execution and delivery of
such instrument shall not require the consent of any Pledgor hereunder. The
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of any new Subsidiary Pledgor as a party to
this Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 



MEMC ELECTRONIC MATERIALS, INC.

By /s/ James M. Stolze


Name: James M. Stolze
Title: Executive Vice President,
Chief Financial Officer

By /s/ Kenneth L. Young


Name: Kenneth L. Young
Title: Treasurer


EACH OF THE OTHER SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,

 

By /s/ Kenneth L. Young


Name: Kenneth L. Young, in his capacity as
Treasurer for each of the other
Subsidiaries listed on Schedule I hereto


CITICORP USA, INC., as Collateral Agent

By: /s/ Arnold Y. Wong


Name: Arnold Y. Wong
Title: Vice President



SUBSIDIARY PLEDGORS

 

Name

Address

1.

 

2.

 

3.

 

4.

 

5.

 

6.

 

 

 

 

 

 

CAPITAL STOCK OR OTHER EQUITY INTERESTS







Issuer






Number of
Certificate






Registered
Owner


Number and
Class of
Shares
or Other
Equity
Interests


Percentage
Of
Shares
or Other
Equity
Interests

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

 

Issuer

Principal
Amount 

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

SUPPLEMENT NO. [ ] dated as of [ ] to The Amended and Restated Pledge Agreement
dated as of December 21, 2001, among MEMC ELECTRONIC MATERIALS, INC., a Delaware
corporation "Borrower"), each subsidiary of Borrower listed on Schedule I
thereto (each such subsidiary individually a "Subsidiary Pledgor"and
collectively, the "Subsidiary Pledgors"; the Borrower and the Subsidiary
Pledgors are referred to herein individually as a "Pledgor" and collectively as
the "Pledgors") and CITICORP USA, INC., as collateral agent (in such capacity,
the "Collateral Agent") for the Secured Parties (as defined in the Amended and
Restated Security Agreement).

 

A. Reference is made to (a) the Reimbursement Agreement dated as of December 21,
2001 (as amended, supplemented or otherwise modified from time to time, the
"Reimbursement Agreement"), among the Borrower, the Fund Guarantors and CITICORP
USA, INC. as collateral agent (in such capacity, the "Collateral Agent") and (b)
the Amended and Restated Guarantee Agreement dated as of December 21, 2001 (as
amended, supplemented or otherwise modified from time to time, the "Amended and
Restated Guarantee Agreement") among the Subsidiary Pledgors and the Collateral
Agent.

B. Capitalized terms used herein and not defined herein shall have meanings
assigned to such terms in the Reimbursement Agreement.

C. The Pledgors have entered into the Amended and Restated Pledge Agreement in
order to induce the Fund Guarantors to guarantee the Borrower's obligations
under the Revolving Credit Agreement. Pursuant to Section  5.10 of the
Reimbursement Agreement, each Subsidiary Reimbursement Party that was not in
existence or not a Subsidiary Reimbursement Party on the date of the
Reimbursement Agreement is required to enter into the Amended and Restated
Pledge Agreement as a Subsidiary Pledgor upon becoming a Subsidiary
Reimbursement Party. Section 26 of the Amended and Restated Pledge Agreement
provides that such Subsidiaries may become Subsidiary Pledgors under the Amended
and Restated Pledge Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary (the "New Pledgor") is
executing this Supplement in accordance with the requirements of the
Reimbursement Agreement to become a Subsidiary Pledgor under the Amended and
Restated Pledge Agreement in order to induce the Fund Guarantors to make
additional guarantees and as consideration for the guarantees previously made.

Accordingly, the Collateral Agent and the New Pledgor agree as follows:

SECTION 1. In accordance with Section 26 of the Amended and Restated Pledge
Agreement, the New Pledgor by its signature below becomes a Pledgor under the
Amended and Restated Pledge Agreement with the same force and effect as if
originally named therein as a Pledgor and the New Pledgor hereby agrees (a) to
all the terms and provisions of the Amended and Restated Pledge Agreement
applicable to it as a Pledgor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Pledgor thereunder are true
and correct on and as of the date hereof except to the extent a representation
and warranty expressly relates solely to a specific date in which case such
representation and warranty shall be true and correct on such date. In
furtherance of the foregoing, the New Pledgor, as security for the payment and
performance in full of the Reimbursement Obligations (as defined in the Pledge
Agreement), does hereby create and grant to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of the New Pledgor's right,
title and interest in and to the Collateral (as defined in the Pledge Agreement)
of the New Pledgor. Each reference to a "Subsidiary Pledgor" or a "Pledgor" in
the Pledge Agreement shall be deemed to include the New Pledgor. The Pledge
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Pledgor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Pledgor and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.

SECTION 5. Except as expressly supplemented hereby, the Amended and Restated
Pledge Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Amended and Restated Pledge Agreement shall not in any way be
affected or impaired (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the Amended and Restated Pledge Agreement.
All communications and notices hereunder to the New Pledgor shall be given to it
at the address set forth under its signature hereto, below, with a copy to the
Borrower.

SECTION 9. The New Pledgor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent have duly executed
this Supplement to the Amended and Restated Pledge Agreement as of the day and
year first above written.

 



[NAME OF NEW PLEDGOR],



By_____________________________________

Name:
Title:
Address:

CITICORP USA, INC., as Collateral Agent,


By______________________________________
Name:
Title:



 

Schedule I to
Supplement No. [ ]
to the Amended and Restated
Pledge Agreement

Pledged Securities of the New Pledgor

 

CAPITAL STOCK OR OTHER EQUITY INTERESTS







Issuer






Number of
Certificate






Registered
Owner


Number and
Class of
Shares
or Other
Equity
Interests


Percentage
of
Shares
or Other
Equity
Interests

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 



Issuer


Principal
Amount 



Date of Note



Maturity Date